Exhibit 10.20

Eagle Rock Energy Partners, L.P.

Long-Term Incentive Plan

Grant of Restricted Units

 

Grantee:   [                                                             ]
Grant Date:   [FORM for grants from February 15, 2008 until August 14, 2008…]

 

1. Grant of Restricted Units. Eagle Rock Energy G&P, LLC (the “Company”) hereby
grants to you [                ] Restricted Units under the Eagle Rock Energy
Partners Long-Term Incentive Plan (the “Plan”) on the terms and conditions set
forth herein and in the Plan, which is incorporated herein by reference as a
part of this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in the Plan, unless the context requires otherwise.

 

2. Vesting. Except as otherwise provided in Paragraph 3 below, the Restricted
Units granted hereunder shall vest as follows:

 

Date

   Cumulative
Vested Percentage  

prior to May 15, 2009

   0 %

on May 15, 2009

   33 %

on May 15, 2010

   66 %

on May 15, 2011

   100 %

 

3. Events Occurring Prior to Full Vesting.

 

  (a) Death or Disability. If your employment with the Company terminates as a
result of your death or a disability that entitles you to benefits under the
Company’s long-term disability plan, the Restricted Units then held by you
automatically will become fully vested upon such termination.

 

  (b) Other Terminations. If your employment with the Company terminates for any
reason other than as provided in Paragraph 3(a) above, all unvested Restricted
Units then held by you automatically shall be forfeited without payment upon
such termination.

 

  (c) Change of Control. All outstanding Restricted Units held by you
automatically shall become fully vested upon a Change of Control.

For purposes of this Paragraph 3, “employment with the Company” shall include
being an Employee or a Director of, or a Consultant to, the Company or an
Affiliate. However, if

 

1



--------------------------------------------------------------------------------

your Award is subject to Section 409A of the Code, whether your employment with
the Company has terminated will be determined in accordance with the regulations
issued under Section 409A.

 

4. Unit Certificates. A certificate evidencing the Restricted Units may be
issued in your name, pursuant to which you shall have all voting rights, if any.
The certificate shall bear the following legend:

The Units evidenced by this certificate have been issued pursuant to the
Long-Term Incentive Plan, a copy of which is attached hereto and incorporated
herein, and a Grant of Restricted Units agreement between the Company and the
registered holder of the Units, and are subject to forfeiture to the Company
under certain circumstances described in such agreement. The sale, assignment,
pledge or other transfer of the Units evidenced by this certificate is
prohibited under the terms and conditions of such agreement, and such Units may
not be sold, assigned, pledged or otherwise transferred except as provided in
such agreement.

The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the restrictions lapse pursuant to the terms of this Agreement. Upon
request of the Company, you shall deliver to the Company a Unit power, endorsed
in blank, relating to the Restricted Units then subject to the restrictions.
Upon the lapse of the restrictions without forfeiture, the Company shall cause a
certificate or certificates to be issued without legend in your name in exchange
for the certificate evidencing the Restricted Units.

 

5. Limitations Upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 

6. Restrictions. By accepting this grant, you agree that any Units that you may
acquire upon vesting of this award will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (i) the certificates representing the Units
acquired under this award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the Units acquired under
this award on the transfer records of the Partnership if such proposed transfer
would in the opinion of counsel satisfactory to the Partnership constitute a
violation of any applicable securities law, and (iii) the Partnership may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Units to be acquired under this award.

 

7.

Withholding Taxes. To the extent that the grant or vesting of a Restricted Unit
or distribution thereon results in the receipt of compensation by you with
respect to which

 

2



--------------------------------------------------------------------------------

 

the Company or an Affiliate has a tax withholding obligation pursuant to
applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
the Affiliate such amount of money as the Company or the Affiliate may require
to meet its withholding obligations under such applicable law. No issuance of an
unrestricted Unit shall be made pursuant to this Agreement until you have paid
or made arrangements approved by the Company or the Affiliate to satisfy in full
the applicable tax withholding requirements of the Company or Affiliate with
respect to such event.

 

8. Insider Trading Policy. The terms of the Company’s Insider Trading Policy
with respect to Units are incorporated herein by reference.

 

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and upon any person lawfully
claiming under you.

 

10. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

 

11. Modifications. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the Company.

 

12. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

 

EAGLE ROCK ENERGY G&P, LLC By:  

 

Name:  

 

Title:  

 

 

3